Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Mueller on 25 July 2022 and 28 July 2022.

The application has been amended as follows: 
In the Claims:
	In claim 14 at line 9, “conveying” has been changed to --conveying--.
In claim 14, at the end of the last line, “information.” has been changed to --information, wherein the fluid conveying parameter comprises a volumetric flow.--.
Claim 15 is canceled.
	In claim 25 at the center of line 2, “informaion” has been changed to --information--.
In claim 26 at line 7, “for analyzing the mecanical” has been changed to --configured to analyze the mechanical--.
In claim 26 at lines 8-9, “for determining” has been changed to --configured to determine--.
In claim 26 at line 10, “information,” has been changed to --information, wherein the fluid conveying parameter comprises a volumetric flow,--.
In claim 26 at line 11, “for storing” has been changed to --configured to store--.
	Claim 27 is canceled.
In claim 28 at line 2, “hte” has been changed to --the--.
In claim 28 at line 3, “coveying” has been changed to --conveying--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Apart from the prior art applied in the Non-Final Rejection dated 10 March 2022 (which was overcome by the amendment filed 05 July 2022), the nearest prior art is considered to be Johnsen (US 2013/0309060).
Regarding claim 14, Johnsen discloses:
A method for determining a fluid conveying parameter (presence of surge) of a fluid conveying device (compressor 100), comprising the steps of:
determining excitation information for a mechanical excitation of at least one fluid conveying element (compressor rotor, ¶9) of the fluid conveying device in at least one spatial direction (axial, ¶38) by at least one first sensor (210);
providing operating information including at least a value of an operating variable (rotational speed via sensor 260, ¶38) of the fluid conveying device;
accessing a memory storing at least one characteristic field (set point R, which is a function of background displacement, ¶43, which must be stored in memory in order to be compared by the comparator at 430 in Fig 4c) for one or more operating variables (background vibration 440) of the fluid coneying device;
analyzing the excitation information (current vibration 435) and the operating information (¶43:“The predetermined frequency band may be a function of the compressor rotational speed,” ¶57 includes computations based on rotational speed) to determine a current working point of the fluid conveying device (surge or no surge, see Fig 4c); 
determining the fluid conveying parameter (surge or no surge) of the fluid conveying device based on the analyzed information (see Fig 4c).
Johnsen does not disclose that the parameter comprises a volumetric flow. Instead, Johnsen discloses that the parameter is a presence or absence of surge.
The same deficiency applies to claim 26
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745